COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00201-CV


ALGERNON E. PAIGE                                                 APPELLANT

                                       V.

WELLS FARGO BANK, N.A.                                             APPELLEE


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-002569-1

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On August 19, 2014, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed the court that

payment arrangements had not been made to pay for the clerk’s record as

required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.

35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution

      1
      See Tex. R. App. P. 47.4.
unless appellant, within ten days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Appellant has not made payment arrangements for the clerk’s record.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: September 18, 2014




                                     2